Citation Nr: 1027404	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-02 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim for service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from 
June 1979 to August 1979, and again from June 1980 to August 1980 
in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the North little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The appellant testified before the undersigned at a 
Travel Board hearing in August 2009.  A transcript of that 
hearing is of record and associated with the claims folder.  


FINDINGS OF FACT

1.  In a decision dated in August 2001, the RO confirmed a 
previous RO decision that denied service connection for bilateral 
pes planus, which had been based on the finding that the 
Veteran's pes planus preexisted service and was not aggravated by 
his active duty; the Veteran did not appeal the August 2001 
decision within one year of being notified.

2.  Evidence received subsequent to the August 2001 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2001 RO decision which did not reopen the claim 
for service connection for bilateral pes planus, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b) 
(2009).  

2. Evidence submitted subsequent to the August 2001 denial to 
reopen the claim of service connection for bilateral pes planus, 
is not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 2002);  38 C.F.R. §§ 3.156(a), 
20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letters provided to the appellant in 
November 2007 and May 2008 were compliant with Kent. The letters 
indicated the general criteria for reopening a previously denied 
claim, and information concerning why the claim was previously 
denied.  He was told that his original claim for service 
connection had been denied because there was no evidence that his 
claimed disability was incurred or aggravated by his active 
service.  Recognition is given to the fact that these letters did 
not clearly discuss that new and material evidence would also 
consist of evidence showing that his preexisting pes planus was 
aggravated or worsened by his active service.  There was also 
inadequate discussion as to the basis of denial of service 
connection for pes planus, which was the disability preexisted 
his periods of active duty.  However, the Board observes that 
during the pendency of this claim, the Veteran has been 
represented by an accredited representative, who is well aware of 
the requirements of the VCAA and the elements needed to 
substantiate the Veteran's claim, and such representative has 
submitted argument during the course of this appeal.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA 
notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments made 
to the RO).

Here, the Veteran's representative presented argument that 
directly addresses the question of aggravation of a preexisting 
injury/disability.  Transcript of hearing (T.) at 8-10.  They 
also discussed whether or not the Veteran's pes planus preexisted 
his service.  Id.  Moreover, the Veteran expressed his 
understanding of the type of evidence necessary to reopen his 
claim.  T. at 2.  The Veteran therefore has demonstrated actual 
knowledge of the basis of the previous final denial and evidence 
necessary to reopen the claim.

Next, VA has a duty to assist an appellant in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
RO obtained all identified VA outpatient treatment records and 
private treatment records.  VA need not conduct an examination 
with respect to a claim of whether new and material evidence has 
been received to reopen previously denied claims of entitlement 
to service connection because the duty under 38 C.F.R. § 
3.159(c)(4) applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened).  See also Woehlaert 
v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA 
medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of VA 
medical examination, when claimant had not presented new and 
material evidence.).  

Further, as noted above, the appellant was provided an 
opportunity to testify at a Travel Board hearing in August 2009.  
After discussing the type of evidence needed to reopen his claim, 
the undersigned asked the Veteran whether any physician had ever 
informed him that his pes planus was caused by his service or, if 
preexisting service, aggravated by his service.  Based on his 
affirmative response, the record was then held open for an 
additional 30 days in order to provide the appellant an 
opportunity to provide additional evidence in support of his 
claim.  The appellant presented additional evidence and submitted 
a waiver of RO consideration in connection with the evidence.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence 

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When an appellant seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluate the merits of the appellant's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  

The question of whether a claimant has submitted new and material 
evidence to reopen a claim and the question of whether upon such 
reopening, a claimant is entitled to VA benefits, are questions 
relating to a single 'matter' for purposes of the Board's 
jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional 
responsibility to consider whether a claim should be reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material, 
the credibility of the evidence is generally presumed.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  

The Veteran's original claim for service connection for pes 
planus was denied in a May 1987.  The RO determined, in pertinent 
part, that the Veteran's pes planus preexisted his active 
service, and that there was no evidence that his preexisting pes 
planus was aggravated by his brief periods of active duty.  He 
did not appeal the May 1987 decision and it became final.

The appellant most recently filed to reopen the claim for service 
connection for bilateral pes planus in January 2001.  The claim 
was denied in an August 2001 rating decision.  The RO determined 
that the evidence presented to reopen the claim was not new and 
material to reopen the claim for service connection for bilateral 
pes planus.  He was notified of the denial in a letter of the 
same month, and did not appeal that decision.  The decision 
became final.  

The Veteran subsequently filed an October 2007 application to 
reopen the claim for service connection for bilateral pes planus.   
He continued to argue that he had fallen arches as a result of 
active service.  

Evidence received since the August 2001 denial of the application 
to reopen the claim for service connection for bilateral pes 
planus includes VA outpatient treatment records, private 
treatment records, Social Security Administration disability 
records, a statement from the appellant's school teacher, and 
August 2009 Travel Board hearing testimony.  

Turning first to the VA outpatient treatment records, the Board 
notes that the VA outpatient treatment records from 2000 show 
treatment for the appellant's painful feet and pes planus.  This 
evidence is new in that it is not evidence that was previously of 
record. However, it is not material as it does not relate to the 
origin of the Veteran's claimed pes planus.  It does not relate 
his pes planus to originating in service, caused by service, or 
preexisting and aggravated by service.  This evidence does not 
raise a reasonable possibility of substantiating the claim.  

Next, a private medical statement from W.R., MD, was associated 
with the claims folder.  This statement was not new and material.  
This statement shows treatment received for the appellant's 
bilateral pes planus.  It sets forth a history provided to the 
physician by the appellant as to the onset of his pes planus.  It 
also relates that the appellant's pes planus was symptomatic and 
the treatment received for the condition.  However, this medical 
statement does not provide an opinion from the physician as to 
the origin of his bilateral pes planus nor does it indicate 
whether the appellant's pes planus is at all related to service.  
This statement does not raise a reasonable possibility of 
substantiating the claim.  Therefore, it is not new and material.  

Conway Foot clinic records dated from March 2009 to July 2009, 
were also associated with the claims folder in connection with 
the claim.  These records show that the appellant received 
treatment for plantar fasciitis and significant foot pain.  The 
records do not show, that these foot conditions were related to 
an origin in service or aggravation in service.  These records do 
not raise a reasonable possibility of substantiating the claim.  

Social Security records and the medical records upon which that 
claim was decided were associated with the claims folder.  These 
medical records address the Veteran's treatment and evaluation 
for multiple physical and mental disabilities, to include 
"fallen arches."  These records do not show that the Veteran's 
pes planus originated or was aggravated by his active service.  
This evidence does not raise a reasonable possibility of 
substantiating the claim.  Therefore, this evidence is also not 
both new and material.  

A September 2009 statement from one of the appellant's teachers 
was associated with the claims folder.  This statement indicated, 
in pertinent part, that the appellant participated in several 
sports such as football, baseball, and track and he had no 
limitation and was still playing football when he joined the 
National Guard.  No reference was made to the Veteran's pes 
planus.  This statement was new as it has never been of record 
before.  However, it is not material.  It is a statement of what 
a teacher observed, and is essentially a lay statement, as she 
did not indicate any medical background or other evidence to note 
that she was aware of the appellant's pes planus.  As previously 
stated, lay statements are not sufficient to reopen a claim and 
therefore, this statement is not new and material to reopen the 
claim for service connection.  

The appellant also provided Travel Board hearing testimony in 
August 2009.  That testimony indicated in pertinent part, that 
while in service, the appellant began to have problems with his 
feet and he was treated for swelling and painful feet that was 
diagnosed as pes planus.  He stated that he had never been told 
that he had pes planus before service and that he was an active 
participant in sports in high school and never had problems with 
his feet at that time.  He testified that he ran track and did 
not have problems with his feet.  He also testified that while in 
the Army National Guard, he was a tank driver and did not do much 
walking.  The Board has considered the appellant's Travel Board 
hearing testimony.  This evidence is essentially duplicative of 
his contentions presented all along.  Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  His 
hearing testimony is essentially a lay statement and as 
previously stated, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under § 5108.  As such, 
the evidence is not new and material.

As the evidence received since the final denial in August 2001 is 
not both new and material, the application to reopen the 
previously denied claim must fail.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for bilateral pes planus is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


